DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 7,422,463).
Regarding claim 1, Kuo discloses an electrical assembly in the form of an electrical connector (see fig. 1 - 3), comprising: (a) at least one electrical cable 30, wherein the at least one electrical cable comprises one or more cable ends present at its distal end (see fig. 2, not labeled); (b) a plurality of pins 13, wherein the plurality of pins is sized according to the one or more cable ends of the at least one electrical cable; (c) a sealing insert 11 with one or more cavities 111, 112 wherein the one or more cavities is configured to house each of the plurality of pins; and (d) a bulkhead back shell 12, 32 configured to accept the sealing insert, wherein the at least one electrical cable passes through the center of the bulkhead back shell (see fig. 1 -3).
Regarding claim 4, Kuo discloses the one or more cable ends are soldered or crimped to the plurality of pins (see fig. 2).

Regarding claim 11, Kuo discloses the one or more cable ends are soldered or crimped to the plurality of pins (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 7,422,463) as applied to claim1 or 8 above, and further in view of Komori at al. (US 10,003,141).
Regarding claims 2 and 9, Kuo discloses all the limitations except the one or more cable ends comprise at least one selected from the group consisting of a small cable end and a large cable end, which is assembled within a small pin and a large pin, respectively.
Komori at al. discloses the one or more cable ends comprise at least one selected from the group consisting of a small cable end 11S and a large cable end 11L, which is assembled within a small pin and a large pin, respectively.

Regarding claims 5 and 12, Komori at al. discloses the sealing insert has an even number of cavities to accommodate the small pins and the large pins (see fig. 2).
Regarding claims 6 and 13, Kuo discloses the sealing insert has an odd number of cavities to accommodate the small pins and the large pins (see fig. 2).
Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 7,422,463) and Komori at al. (US 10,003,141).
Regarding claims 7 and 14, Kuo discloses all the limitations except the sealing insert is sealed to the bulkhead back shell through use of a material selected from the group consisting of epoxy, cyanoacrylate, urethane, and silicone (see fig. 2).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement a material selected from the group consisting of epoxy, cyanoacrylate, urethane, and silicone for the sealing insert is sealed to the bulkhead back shell to provide reliable water resistance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Kuo discloses a method of in situ assembly of an electrical connector (see fig. 1 - 3) capable of withstanding extreme environmental conditions, the method comprising; (a) providing at least one electrical cable 30 having one or more cable ends at one end of the cable (see fig. 
However, Kuo does not disclose depositing at least one material selected from the group consisting of epoxy, urethane and silicone to seal the sealing insert/bulkhead back shell interface.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement a material selected from the group consisting of epoxy, cyanoacrylate, urethane, and silicone for the sealing insert is sealed to the bulkhead back shell to provide reliable water resistance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/               Examiner, Art Unit 2831
3/2/2021.                                                                                                                                                                                        	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831